DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received August 19, 2022.
	Claims 1-3, 5-12, and 14-20 have been amended.  Claims 21-23 have been added.  Claims 1-23 are pending in the application.  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/698,415 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see the comparison between representative claim 1 and representative claim 1 (of the reference application) below:
Claim 1:
1. (Currently Amended) A transaction-enabling system, comprising: a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, the plurality of IP assets including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code; interpret an access request value for the plurality of IP licensing terms; in response to the access request value, provide access to at least a portion of the plurality of IP licensing terms; and commit a royalty generating entity providing the access request value to at least one of the plurality of IP licensing terms; a royalty apportionment wrapper structured to apportion royalties from the royalty generating entity to a plurality of owning entities in the distributed ledger in response to the at least one of the plurality of IP licensing terms, the apportioning the royalties comprising: in response to the executable code being executed: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the patent; and automatically apportioning a second portion of the royalty to an owner of the executable code; and a machine learning circuit structured to continuously iteratively improve the apportioning the royalties by: maintaining a training data set comprising feedback data indicating outcomes of previous royalty apportioning; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 of 18training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claim 1 reference:
A transaction-enabling system, comprising: a smart wrapper structured to aggregate one or more intellectual property (IP) assets into an aggregate stack of IP, the aggregate stack of IP being owned by a plurality of owning entities, the aggregate stack of IP including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code; a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value: add an IP asset to the aggregate stack of IP; commit a party to at least one of the plurality of IP licensing terms; adjust the plurality of owning entities, comprising at least one of: adding an entity, changing an entity, or removing an entity from the plurality of owning entities; and in response to the executable code being executed: automatically apportion a first portion of a royalty corresponding to the aggregate stack of IP to a party that owns the patent, among the adjusted plurality of owning entities; and automatically apportion a second portion of the royalty to an owner of the executable code, among the adjusted plurality of owning entities; a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, the transaction location parameter comprising at least one of a transaction geographic value or a transaction jurisdiction value; and aFiling Date: Nov 27, 2019 machine learning circuit structured to continuously iteratively improve the apportioning of the first and second portions of the royalty by: maintaining a training data set comprising feedback data indicating outcomes of previous execution parameters of the transaction implementation command in response to the transaction location parameter and the apportioning of the first and second portions of the royalty; and training an artificial intelligence corresponding to the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claims 8 and 16 are similar to claim 1.  
Claims 2-7, 9-15, 17-19, and 21-23 are rejected for being dependent on claims 1, 8, and 16.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Therefore, claims 1-23 are rejected under double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations in claims 1, 8, and 16 contain new matter.  Support has not been shown for the following limitations:
the apportioning the royalties comprising: in response to the executable code being executed: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the patent; and automatically apportioning a second portion of the royalty to an owner of the executable code; and a machine learning circuit structured to continuously iteratively improve the apportioning the royalties by: maintaining a training data set comprising feedback data indicating outcomes of previous royalty apportioning; and raining the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Pars 0843 and 862 describes machine learning improving "outcome tracking" but does not describe that the machine learning circuit is trained, based on the feedback data of the training set, to iteratively self-adjust the first portion of the royalty (which goes to the party that owns the patent) and the second portion of the royalty (which goes to the owner of the executable code).  
A search of royalty and apportionment (apportion apportioning, etc) does not find these specific limitations.  Nor can these be inferred from the specification, as an inference would have to point specifically to these limitations, without stating the language (or equivalent).
Further, there is no support shown for new claims 21-23, which recite the following:
update the plurality of IP assets by adding a result of the executed executable code to the plurality of IP assets, including an identifier of an owner of the result of the executed executable code; and reapportion royalties in accordance with the updated plurality of IP assets, comprising, in response to the executable code being executed again: automatically reapportioning an updated first portion of a royalty corresponding to the updated plurality of IP assets to the party that owns the patent; automatically reapportioning an updated second portion of the royalty to the owner of the executable code; and automatically apportioning a third portion of the royalty to the owner of the result of the executed executable code.
Claims 2-7, 9-15, and 17-23 are rejected for being dependent on claims 1, 8, and 16.  
Therefore, claims 1-23 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 
	Claim(s) 1, and 8, which are similar in scope, recite(s) 
access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, the plurality of IP assets including at least one identifier for a patent that corresponds to the executable code; interpret an access request value for the plurality of IP licensing terms; in response to the access request value, provide access to at least a portion of the plurality of IP licensing terms; and commit a royalty generating entity providing the access request value to at least one of the plurality of IP licensing terms; apportion royalties from the royalty generating entity to a plurality of owning entities in the ledger in response to the at least one of the plurality of IP licensing terms, the apportioning the royalties comprising: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the patent; and automatically apportioning a second portion of the royalty to an owner of the executable code; and continuously iteratively improve the apportioning the royalties by: maintaining a training data set comprising feedback data indicating outcomes of previous royalty apportioning; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 of 18based on the feedback data of the training data set, [improve] the first portion of the royalty and the second portion of the royalty.
Claim 8 recites the following abstract idea:
method, comprising: accessing a ledger storing: a plurality of intellectual property (IP) assets; and IP licensing terms corresponding to the plurality of IP assets, the plurality of IP assets including at least one identifier of IP that corresponds to the executable code; interpreting an IP description value; adding an apportionment of royalties to the IP licensing terms; performing an operation on the ledger to commit a party to at least one of the IP licensing terms, the operation providing provable access to the executable code; and apportioning royalties to a plurality of owning entities corresponding to the at least one IP asset of the plurality of IP assets in response to the at least one of the IP licensing terms, the apportioning the royalties comprising: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the IP that corresponds to the executable code; and automatically apportioning a second portion of the royalty to an owner of the executable code; and continuously iteratively improving the apportioning royalties by: maintaining a training data set, for a machine learning circuit, the training data set comprising feedback data indicating outcomes of previous royalty apportioning; and [improving] based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claim 16, which is similar in scope to claims 1 and 8, but has differences as is shown below:
access a ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the IP licensing terms comprise an apportionment of royalties among a plurality of owning entities in the ledger, the plurality of IP assets including at least one identifier of IP that corresponds to the executable code; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, to add the apportionment of royalties corresponding to the IP description value; wherein commit a party to at least one of plurality of licensing terms; apportion royalties from at least one royalty generating element to a plurality of owning entities in response to IP licensing terms corresponding to a plurality of IP assets, the apportioning the royalties comprising: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the IP that corresponds to the executable code; and automatically apportioning a second portion of the royalty to an owner of the executable code; and [improve] the apportioning the royalties by: maintaining a training data set comprising feedback data indicating outcomes of previous royalty apportioning; and [improving] based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
Claims 1, 8, and 16 recite an abstract idea – a certain method of organizing human activity – commercial or legal interaction.  This is because the scope of the limitations above describe methods of distributing royalty payments, which is a part of licensing intellectual property.  For these reasons, the recited abstract idea is a certain method of organizing human activity – commercial or legal interaction.
The claims recite the following additional elements:
Claim 1 recites the following additional elements:
	A transaction-enabling system
	a smart contract wrapper 
	 a distributed ledger 
	at least one instance of executable code
	a royalty apportionment wrapper
	 in response to the executable code being executed
	a machine learning circuit structured to continuously iteratively improve 
	 training the machine learning circuit, including iteratively self-adjusting
Claim 8 recites the following elements:
	a distributed ledger
at least one instance of executable code 
in response to the executable code being executed
training the machine learning circuit, including iteratively self-adjusting,
Claim 16 recites the following additional elements:
	A transaction-enabling system
	a smart contract wrapper, wherein the smart contract wrapper is configured to: 
	distributed ledger 
	at least one instance of executable code 
	operation on the distributed ledger 
	the smart contract wrapper 
	IP transaction wrapper of the distributed ledger
	a royalty apportionment wrapper 
	in response to the executable code being executed
	a machine learning circuit structured to continuously iteratively improve 
	training the machine learning circuit, including iteratively self-adjusting
	This judicial exception is not integrated into a practical application. The additional
elements listed above are recited at a high level of generality and are elements that
amount to no more than mere instructions to apply the exception using a generic
computer step or component. The generic computing steps are machine learning and
training machine learning; the components are systems, circuits, wrappers, and
distributed ledgers. Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. These elements both alone and in
combination are generic computing steps and components operating in their ordinary
capacity, which does not integrate the abstract idea into a practical application.
	The wrappers are, as identified in the specification, to be interpreted broadly and
include any interface, circuit, or computer executable instructions between the "wrapped
object" and any system, circuit, machine, etc. of the wrapped object. Par 0996.
Therefore, without limitation, the wrapper is taught by code which performs the abstract
idea steps, and therefore the wrapper is an instruction to apply the abstract idea to a
computer.
	The machine learning circuit which continuously iteratively improves parameters
by maintaining a training set is an applied use of machine learning. This is because
machine learning, being used in its ordinary capacity, is both trained and used to
adaptively improve elements. This is distinguished from Example 39 of the 2019 PEG
which improved the specific neural networking of facial detection itself. Therefore, these elements are instructions to apply computers and machine learning (which in combination is a specific computer element) to an abstract idea.
	Because of this, the claims are directed to the abstract idea identified above.
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B.
Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Claims 3-5, 7, 9-13, 18, and 20 further define the abstract idea with limitations about values, transaction commands, transaction parameter values, and other transaction related information.  The additional elements such as circuits and wrappers are analyzed the same as in Prong 2, as mere instructions to apply generic computing components to an abstract idea.
	Claims 21-23, which are similar in scope, describe further abstract idea steps
such as updating the aggregate stack of IP (interpreted as a plurality of IP assets such
as patent numbers and related data); including further data such as the owner of the IP.
Then, once this is added, royalties are reapportioned. There are further royalty
reapportioning steps as well. These limitations of royalty reapportionment are a human
activity, commercial or legal interaction because humans perform these steps to come
to licensing agreements. That this happens because of "executable code," is an
instruction to apply the abstract idea to a computer.
	Therefore, claims 1-23 are rejected under 35 USC 101.
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure:
	Harrison et al., US PGPUB 2008/0046378 B1, in pars 39-40 teaches pay per use
software where the usage is automatically recorded. This teaches "in response to the
executable code being executed," perform steps relating to payment for software.
	Ratcliffe et al., US PGPUB 2005/0149401 A1, teaches in par 077 an array with patent applications and in par 058 that assets can include software including patents
sought on software. This teaches patents that correspond to executable code. Ratcliffe
does not teach all the limitations of Applicant's claims.
	Ikezoye et al., US PGPUB 2019/0108227 A1, teaches using machine learning in pars 036-037 to classify media items and relatedly to determine fractional royalty amounts for media items.  See pars 038-039.  This includes payments going to "framework providers" and "rights holders."  See par 055. However, Ikezoye does not teach that a machine learning circuit is trained based on the feedback of the training data set, the first portion of the royalty and the second portion of the royalty.
Response to Remarks
	Applicant's arguments are unpersuasive because the instant claims were similarly amended to the '415 application.  So the double patenting is maintained. The rejection is not held in abeyance.  Applicant may file a terminal disclaimer as discussed above.
	35 USC 101
	The 101 rejection is maintained because, though Applicant recites machine learning and training machine learning, wherein through training there is iterative self-
adjusting and iterative improvement, this is not similar to Example 39 because Example
39 describes an improvement in a certain machine learning process through two training sets. This is done through the particular steps of expanding the training set and
then minimizing resultant false positives by retraining with an updated training set. The
claims show specific steps that create the first training set, train the neural network once, then create the second training set based on the first training set, and train the
neural network again. 
	For Applicant to overcome 101 based on Example 39, detail is necessary into
specific steps for training or otherwise improving the machine learning recited. A broadest reasonable interpretation of Applicant's claims is that a machine learning circuit "iteratively improves" a parameter by maintaining a training set and training the machine learning circuit. That the training set contains outcomes of previous execution parameters is not as specific as Example 39. Therefore, Example 39 is not persuasive for Applicant to overcome 101.
	35 USC 103
	Applicant has overcome the prior art of record. Neither Lee US PGPUB, 2013/0013520 A1, nor Ma, US PGPUB 2018/0285996 A1 teach the amended
limitations:
the plurality of IP assets including at least one instance of executable code and at least one identifier for a patent that corresponds to the executable code; … a royalty apportionment wrapper structured to apportion royalties from the royalty generating entity to a plurality of owning entities in the distributed ledger in response to the at least one of the plurality of IP licensing terms, the apportioning the royalties comprising: in response to the executable code being executed: automatically apportioning a first portion of a royalty corresponding to the plurality of IP assets to a party that owns the patent; and automatically apportioning a second portion of the royalty to an owner of the executable code; and a machine learning circuit structured to continuously iteratively improve the apportioning the royalties by: maintaining a training data set comprising feedback data indicating outcomes of previous royalty apportioning; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 of 18training the machine learning circuit, including iteratively self-adjusting, based on the feedback data of the training data set, the first portion of the royalty and the second portion of the royalty.
	A further search has not found art which in combination teaches all of these limitations. Therefore, the 103 rejection is withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689